It is Further Ordered, Adjudged, and Decreed: That the quantity and value of the plywood contained in railroad cars SAL 15433, SAL 28616, SOU 12843, PA 95587, NYC 135149, and ATSF 147133 are identified as follows:

Car Total bundles Total panels Total footage Total price

SAL 15433_ 100 2,202 51,893 $4,317.36
NYC 135149_ 49 1, 357 30, 543 2, 158. 03
SOU 12843_ 114 2, 776 62, 859 4, 813. 15
PA 95587.. 102 2, 679 59, 968 4, 346. 74
ATSF 147133_ 109 3, 054 72, 709 5,039. 16
SAL 28616__ 79 1,581 37,474 3,326.37